           Case 2:18-mc-00149-MCE-AC Document 22 Filed 01/22/21 Page 1 of 4



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:18-MC-00149-MCE-AC
12                  Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13                 v.                                 FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   GLOCK 17 PISTOL,                                 ALLEGING FORFEITURE
     TWO (2) GLOCK 17 MAGAZINES,
15   13 9MM LUGER ROUNDS,
     2012 PORSCHE CAYENNE, VIN:
16   WP1AA2A22CLA02881, CALIFORNIA
     LICENSE NUMBER: LIN888,
17
                    Defendants.
18

19          It is hereby stipulated by and between the United States of America and potential claimant Xiu
20 Qin Lin (“Lin”), by and through their respective counsel, as follows:

21          1.     On or about July 8, 2018, claimant Lin filed a claim in the administrative forfeiture
22 proceedings with the U.S. Customs and Border Protection (“CBP”) with respect to the defendant assets

23 listed above (“defendant assets”), which were seized on April 3, 2018.

24          2.     The CBP has sent the written notice of intent to forfeit required by 18 U.S.C. §
25 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the
26 defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than the claimant has filed

27 a claim to the defendant assets as required by law in the administrative forfeiture proceeding.

28          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
                                                      1
29                                                                          Stipulation to Extend Time to File Complaint

30
            Case 2:18-mc-00149-MCE-AC Document 22 Filed 01/22/21 Page 2 of 4



 1 forfeiture against the defendant assets and/or to obtain an indictment alleging that the defendant assets

 2 are subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 3 proceedings, unless the court extends the deadline for good cause shown or by agreement of the parties.

 4 That deadline was October 1, 2018.

 5          4.      By Stipulation and Order filed October 2, 2018, the parties stipulated to extend to

 6 January 2, 2019, the time in which the United States is required to file a civil complaint for forfeiture

 7 against the defendant assets and/or to obtain an indictment alleging that the defendant assets are subject

 8 to forfeiture.
 9          5.      By Stipulation and Order filed January 3, 2019, the parties stipulated to extend to March

10 1, 2019, the time in which the United States is required to file a civil complaint for forfeiture against

11 the defendant assets and/or to obtain an indictment alleging that the defendant assets are subject to

12 forfeiture.

13          6.      By Stipulation and Order filed March 4, 2019, the parties stipulated to extend to May 30,

14 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

15 defendant assets and/or to obtain an indictment alleging that the defendant assets are subject to

16 forfeiture.

17          7.      By Stipulation and Order filed July 3, 2019, the parties stipulated to extend to August

18 28, 2019, the time in which the United States is required to file a civil complaint for forfeiture against

19 the defendant assets and/or to obtain an indictment alleging that the defendant assets are subject to
20 forfeiture.

21          8.      By Stipulation and Order filed September 11, 2019, the parties stipulated to extend to

22 November 26, 2019, the time in which the United States is required to file a civil complaint for

23 forfeiture against the defendant assets and/or to obtain an indictment alleging that the defendant assets

24 are subject to forfeiture.

25          9.      By Stipulation and Order filed January 6, 2020, the parties stipulated to extend to

26 January 24, 2020, the time in which the United States is required to file a civil complaint for forfeiture

27 against the defendant assets and/or to obtain an indictment alleging that the defendant assets are subject

28 to forfeiture.
                                                         2
29                                                                            Stipulation to Extend Time to File Complaint

30
            Case 2:18-mc-00149-MCE-AC Document 22 Filed 01/22/21 Page 3 of 4



 1          10.       By Stipulation and Order filed February 5, 2020, the parties stipulated to extend to April

 2 23, 2020, the time in which the United States is required to file a civil complaint for forfeiture against

 3 the defendant assets and/or to obtain an indictment alleging that the defendant assets are subject to

 4 forfeiture.

 5          11.       By Stipulation and Order filed April 21, 2020, the parties stipulated to extend to July 22,

 6 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 7 defendant assets and/or to obtain an indictment alleging that the defendant assets are subject to

 8 forfeiture.
 9          12.       By Stipulation and Order filed July 16, 2020, the parties stipulated to extend to October

10 20, 2020, the time in which the United States is required to file a civil complaint for forfeiture against

11 the defendant assets and/or to obtain an indictment alleging that the defendant assets are subject to

12 forfeiture.

13          13.       By Stipulation and Order filed October 22, 2020, the parties stipulated to extend to

14 January 18, 2021, the time in which the United States is required to file a civil complaint for forfeiture

15 against the defendant assets and/or to obtain an indictment alleging that the defendant assets are subject

16 to forfeiture.

17          14.       As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

18 extend to April 19, 2021, the time in which the United States is required to file a civil complaint for

19 forfeiture against the defendant assets and/or to obtain an indictment alleging that the defendant assets
20 are subject to forfeiture.

21          15.       Accordingly, the parties agree that the deadline by which the United States shall be

22 required to file a complaint for forfeiture against the defendant assets and/or to obtain an indictment

23 alleging that the defendant assets are subject to forfeiture shall be extended April 19, 2021.

24    Dated:        1/14/2021                                  MCGREGOR W. SCOTT
                                                               United States Attorney
25
26                                                             /s/ Kevin C. Khasigian
                                                               KEVIN C. KHASIGIAN
27                                                             Assistant U.S. Attorney
28
                                                           3
29                                                                             Stipulation to Extend Time to File Complaint

30
          Case 2:18-mc-00149-MCE-AC Document 22 Filed 01/22/21 Page 4 of 4



 1   Dated:    1/14/2021                        /s/ Robert Saria
                                                ROBERT SARIA
 2                                              Attorney for Xiu Qin Lin
                                                (As authorized via email)
 3

 4

 5        IT IS SO ORDERED.

 6

 7 Dated: January 21, 2021

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                            4
29                                                               Stipulation to Extend Time to File Complaint

30
